Citation Nr: 0631838	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  05-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee 


THE ISSUE

Entitlement to nonservice-connected pension benefits based 
on income.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 
to December 1952, April 1954 to April 1956, and May 1956 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Several prior decisions were 
incorporated into the June 2004 decision on appeal. 


FINDINGS OF FACT

1.  For 2004, the countable income for the veteran, his 
spouse, and his dependent child, even when adjusted for 
unreimbursed medical expenses, exceeds the applicable 
maximum pension rate of $14,647.  

2.  For 2005, the veteran has not provided sufficient 
financial information for the Board to reconsider its 
previous denial of pension benefits.      


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension is 
not authorized.  38 U.S.C.A. §§ 1503, 1521, 7104(c) (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Improved (nonservice-connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2006).  
Pension benefits are also subject to limitations in annual 
income and net worth.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. 
§§ 3.3(a)(3), 3.274.  A person is considered to be 
permanently and totally disabled if such person is disabled 
as determined by the Commissioner of Social Security.  
38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).    

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A.  § 1521(a), (b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual 
rate reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); 
see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  It is 
important for the veteran to understand that income received 
from the Social Security Administration (SSA) is not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  In most cases, 
people who receive SSA benefits can not receive a VA pension 
due to the amount they receive from SSA.

Medical expenses in excess of five percent of the maximum 
annual pension rate, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 
C.F.R.  § 3.272(g)(1)(iii).  In order to be excluded from 
income, these medical expenses must be paid during the time 
period at issue, regardless of when they were incurred.  In 
addition, they must be out-of-pocket expenses, for which the 
veteran received no reimbursement, such as through an 
insurance company.  Medical insurance premiums, as well as 
the Medicare deduction, may be applied to reduce countable 
income.   

The maximum annual pension rate (MAPR) as of December 1, 
2003 for a veteran with a dependent spouse and a dependent 
child is $14,647.  See 38 C.F.R. § 3.23(a)(5); VA 
Adjudication Procedures Manual M21-1, Part I, Appendix B.  
Five percent of this amount is $732.   

The MAPR as of December 1, 2003 for a veteran with only a 
dependent spouse is $12,959.  See 38 C.F.R. § 3.23(a)(5); VA 
Adjudication Procedures Manual M21-1, Part I, Appendix B.  
Five percent of this amount is $647.  

The MAPR as of December 1, 2004 for a veteran with a 
dependent spouse is $13,309.  See 38 C.F.R. § 3.23(a)(5); VA 
Adjudication Procedures Manual M21-1, Part I, Appendix B.  
Five percent of this amount is $665.  

In this case, the record reveals that the veteran has the 
requisite wartime service and minimal net worth.  In 
addition, he is permanently and totally disabled per the 
applicable statute as evidenced by his receipt of SSA 
disability benefits.  See 38 C.F.R. § 3.3(a)(3)(vi)(B). The 
remaining question at issue is whether his annual income is 
below the MAPR, such that he would be entitled to Improved 
Disability Pension benefits.  

The veteran filed his initial application for pension 
benefits in January 2004.  The veteran supplemented this 
application with the required Improved Pension Eligibility 
Verification Reports (VA Form 21-0516-1) and Medical Expense 
Reports (VA Form 21-8416) in March 2004, April 2004, and 
June 2004.  With regard to countable income, the veteran's 
SSA income in 2004 totalled $9,763.20 ($813.60 x 12 months).  
His spouse's SSA income totalled $4,879.20 ($406.60 x 12 
months).  SSA data dated June 2004 confirms these amounts.  
 
The veteran also had income for a dependent adopted child.  
That child, however, turned 18 and moved out in September 
2004.  In a June 2004 notice of disagreement, the veteran 
indicated that he would no longer be receiving child support 
income for this dependent effective by the end of September 
2004.  As such, for an estimated nine months in 2004, the 
veteran and his spouse received child support payments of 
$400 a month, totalling $3,600 of child support income for 
the year.  It follows that total income for 2004 was 
$18,242.40 ($9,763.20 + $4,879.20 + $3,600).   

Although the veteran reported unreimbursed medical expenses 
for 2004, these expenses do not approach the amount needed 
to reduce his income sufficiently to entitle him to pension 
benefits.  Specifically, the veteran reported unreimbursed 
medical expenses of $1598.40 (Medicare premium) and a March 
2004 medical bill of $569.04 (for purposes of this decision, 
the Board will assume that the veteran paid this bill and 
was not reimbursed).  Consequently, his medical expenses for 
2004 total $2,167.44, of which only $1,435.44 can be 
deducted from countable income (medical expenses can only be 
deducted that are in excess of five percent of the maximum 
annual pension rate ($2,167.44 - $732 = $1,435.44)).  

Consequently, taking the veteran's 2004 income of 
$18,242.40, and subtracting from this figure allowable 
medical expenses of $1,435.44, yields a final annual income 
in 2004 of $16,807 (rounded to nearest dollar).  This figure 
exceeds the MAPR ($14,647) for a veteran with a dependent 
spouse and a dependent child as of December 1, 2003.  In 
addition, his income exceeds the MAPR ($12,959) as of 
December 1, 2003 for a veteran with only a dependent spouse.  
Therefore, pension benefits are not payable for 2004.   

The veteran subsequently filed an Improved Pension 
Eligibility Verification Report and a Medical Expense Report 
in July 2005.  However, in this report he indicated that he 
had no income and no expenses.  The veteran also specified 
that he had a dependent child in his custody, despite his 
previous indication that his adopted dependent had moved out 
and was over 18.  The veteran followed with a September 2005 
statement, in which he indicated that the reports he had 
submitted were mere supplements to prior reports, and that 
his financial information remained the same as before.  
Nonetheless, the veteran also asserted in his June 2005 
substantive appeal that he has incurred monthly prescription 
expenses of $400.00 due to termination of his Medicare 
coverage.  Additionally, he submitted a February 2005 
medical bill for $838.17, but there was no indication this 
bill was paid by the veteran, as required by statute.  See 
38 C.F.R. § 3.272(g)(1)(iii).  Simply stated, for 2005, the 
veteran has not provided sufficient, clear information for 
the Board to reconsider pension benefits.      

Accordingly, payment of Improved Disability Pension benefits 
is precluded in this case.  The Board is sympathetic to the 
veteran's claim and his particular circumstances.  
Nonetheless, VA is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  The 
veteran's annual income must be less than the annual pension 
rate determined by law.  The veteran's income exceeds the 
pension rate according to the information provided by the 
veteran for 2004.  Subsequently, the veteran did not provide 
the requested information so that VA could reconsider his 
pension claim.  The Board emphasizes that in the vast 
majority of cases in which a veteran is receiving SSA 
disability payments, the veteran's annual income generally 
exceeds the annual pension rate, thereby nullifying the 
possibility of benefits.  The pension claim is denied.  

In the future, if the veteran wishes to refile for pension 
benefits, the veteran must provide a clear, fully updated 
Improved Pension Eligibility Verification Report (VA Form 
21-0516-1) and Medical Expense Report (VA Form 21-8416) with 
attached proof of unreimbursed medical expenses that the 
veteran has paid in order for the VA to consider Improved 
Disability Pension benefits.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by VCAA 
letter dated in April 2004, the RO advised the veteran of 
the evidence needed to substantiate his pension claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the May 2005 statement of the case (SOC) includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  38 C.F.R. § 3.159.  
The SOC also provided the veteran with the applicable 
regulations related to pension claims.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the April 
2004 VCAA letter specifically asks the veteran to provide 
any evidence in his possession that pertains to the pension 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  

The Board observes that the RO issued the April 2004 VCAA 
notice letter prior to the June 2004 adverse determination 
on appeal.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
that the veteran has received all required VCAA notice, as 
well as all required assistance, as discussed below, such 
that there is no prejudice to the veteran.  Bernard v. 
Brown,  4 Vet. App. 384, 392-94 (1993).

In light of the denial of the pension claim, no effective 
date will be assigned, so there can be no possibility of any 
prejudice under the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, in correspondence from the 
RO dated April 2006, the veteran was provided with notice as 
required by Dingess.  The Board finds that any deficiency in 
the timing of this notice is harmless error.   

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board again emphasizes that 
any deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his 
claims, and found that the error was harmless, as the Board 
has done in this case.)  

With respect to the duty to assist, the RO has secured the 
veteran's service records and SSA income confirmation.  In 
response to correspondence from the RO in 2004, the veteran 
has submitted financial information pertaining to himself 
and his wife on the appropriate VA Forms.  The veteran 
indicated in his substantive appeal that he would not avail 
himself of a Board hearing.  For 2005, the veteran did not 
provide the necessary financial information with regard to 
pension benefits for the VA to adequately reconsider his 
pension claim, and in fact provided information regarding a 
child dependent that contradicted his previous statements.    

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that 
by their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his pension claim.  
While additional attempts to obtain information can always 
be undertaken, in light of the record, the Board finds that 
such an additional attempt, in light of the extensive 
efforts already performed in this case, cannot be justified.  
Therefore, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.      

ORDER

Entitlement to nonservice-connected pension benefits is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


